Case 0:20-cv-60198-AMC Document 47 Entered on FLSD Docket 06/17/2020 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

DAYANA AGUIAR,
individually and on behalf of all
others similarly situated,

Plaintiff(s), Case No.: 0:20-CV-60198-RAR
Vv.

M.J. PETER & ASSOC., INC.,

a Florida corporation;

M.J. PETER CLUB MANAGEMENT,

INC., a Florida corporation; MRG OF
SOUTH FLORIDA, INC. d/b/a

SOLID GOLD GENTLEMEN’S CLUB,

a Florida Limited Liability Company;

BEE LINE ENTERTAINMENT PARTNERS,
LLC d/b/a SOLID GOLD GENTLEMEN’S CLUB,
a Florida Limited Liability Company;

1350 FOOD & BEVERAGE, LLC d/b/a
SOLID GOLD GENTLEMEN’S CLUB,

a Florida Limited Liability Company;
MICHAEL J. PETER, an individual

and DOES 1-10, inclusive,

Defendants.

/

 

DEFENDANTS, M.J. PETER & ASSOC., INC.’S: M.J. PETER CLUB MANAGEMENT,
INC.’S, MRG OF SOUTH FLORIDA, INC., d/b/a SOLID GOLD GENTLEMEN’S
CLUB’S, and MICHAEL J PETER’S AMENDED MOTION TO DISMISS WITH

INCORPORATED MEMORANDUM OF LAW
Pursuant to Rule 12(b), Federal Rules of Civil Procedure, and Local Rule 7.1, Defendants,
M.J. PETER & ASSOC., INC., a Florida corporation, M.J. PETER CLUB MANAGEMENT,
INC., a Florida corporation, MRG OF SOUTH FLORIDA, INC. d/b/a SOLID GOLD
GENTLEMEN’S CLUB, a Florida Limited Liability Company; and MICHAEL J PETER, an

individual collectively “(DEFENDANTS HEREIN”), by and through his undersigned counsel,
Case 0:20-cv-60198-AMC Document 47 Entered on FLSD Docket 06/17/2020 Page 2 of 10

respectfully moves to dismiss the operative Complaint in this action, submitted as a timely
responsive pleading, and would state as follows:
I. INTRODUCTION

1. This action involves a Complaint which asserts a variety of claims on behalf of “DANYA
AGUIAR and those Similarly Situated” (hereinafter “Plaintiffs”), against all Defendants. The
Complaint casts a number of aspersions on purported activities taking place at the Corporate
Defendants’ place of business, a “gentlemen’s club,” and alleges that the Club violated the
“rights” of Plaintiffs by allegedly violating the Fair Labor Standards Act in a variety of ways.

2. The Complaint describes the Plaintiffs, as ‘independent contractors’ and ‘employees’ who
were miscategorized and that Plaintiffs were not properly paid minimum wages and overtime.”
Count I-Failure to Pay Minimum Wages, 29 U.S.C. § 206; Against all Defendants; Count II-

Failure to Pay Overtime Wages, 29 U.S.C. § 207 against all Defendants; Count IIJ- Illegal

Kickback, 29 C.F.R. §531.35 against All Defendants; Count IV- Unlawful Taking of Tips, 29
U.S.C. § 203 against all Defendants.

3. An Answer and Affirmative Defenses has been filed on behalf of BEE LINE
ENTERTAINMENT PARTNERS, LLC d/b/a SOLID GOLD GENTLEMEN’S CLUB, a
Florida Limited Liability Company; and 1350 FOOD & BEVERAGE, LLC d/b/a, SOLID
GOLD GENTLEMEN’S CLUB, the only active entities with any direct relationship to the
“Solid Gold” in Pompano Beach where the Plaintiff alleges she performed. (ECF Doc. 38).

4. In addition to naming MRG OF SOUTH FLORIDA, INC., d/b/a SOLID ‘GOLD
GENTLEMEN’S CLUB, a Florida Corporation, as the “Corporate Defendant,” also
specifically named M.J. PETER & ASSOC., INC., a Florida corporation; M.J. PETER

CLUB MANAGEMENT, INC., a Florida corporation, and MICHAEL J PETER, an
Case 0:20-cv-60198-AMC Document 47 Entered on FLSD Docket 06/17/2020 Page 3 of 10

individual, all of which have no connection to the management or day-to-day
operation of SOLID GOLD.

5. Plaintiff’s allegations state that DEFENDANTS’ principal place of business is
located at 1350 SW 2"! Street, Pompano Beach, Florida 33069.

6. Defendants, M.J. PETER & ASSOC., INC., a Florida corporation; M.J. PETER
CLUB MANAGEMENT, INC., a Florida corporation; nor MRG OF SOUTH
FLORIDA, INC. d/b/a SOLID GOLD GENTLEMEN’S CLUB, a Florida Limited
Liability Company are located at 1350 SW 2" Street, Pompano Beach, Florida 33069,
nor do they have any association with the Pompano Beach facility involved in this
case. (See Exhibit A- Sunbiz Corporate Business Reports).

7. Plaintiff has stated that the decision to include PETER was based on publicly available
records, and upon information and belief that PETER, as an individual, “was/is one of the main
manager(s)/owner(s) who executed the policies regarding dancers and management of
dancers.” While PETER has long been associated with the SOLID GOLD name over the last
40 years, he has no day-to-day operational responsibilities at this point, and simply licenses
and/or invests in the remaining SOLID GOLD facilities.

8. M.J. PETER & ASSOC., INC., a Florida corporation, and M.J. PETER CLUB
MANAGEMENT, INC., a Florida corporation, do not operate any clubs, and do not
have any association with the SOLID GOLD in Pompano Beach.

9. Plaintiff fails to allege a basis or provide documentation which would substantiate
the decision to include the unrelated corporate Defendants, which, for MRG OF SOUTH
FLORIDA, INC. d/b/a SOLID GOLD GENTLEMEN’S CLUB, a Florida Limited

Liability Company was the owner of the SOLID GOLD in Oakland Park, may be
Case 0:20-cv-60198-AMC Document 47 Entered on FLSD Docket 06/17/2020 Page 4 of 10

understandable, however this entity, the SOLID GOLD in Oakland Oak, was closed 4 years
ago, the former location of which is now a vacant lot, awaiting construction as a mixed use
development. This entity has no association, whatsoever, with the SOLID GOLD in Pompano
Beach.

10. There are no publicly available records or documents to establish a connection between the
Plaintiff and any Defendants other than BEE LINE ENTERTAINMENT PARTNERS, LLC
d/b/a SOLID GOLD GENTLEMEN’S CLUB, a Florida Limited Liability Company; and 1350
FOOD & BEVERAGE, LLC d/b/a, SOLID GOLD GENTLEMEN’S CLUB, the only active
entities with any direct relationship to the “Solid Gold” in Pompano Beach where the Plaintiff
alleges she performed.

11. Plaintiffs’ allegations are on the belief that Defendants other than BEE LINE
ENTERTAINMENT PARTNERS, LLC d/b/a SOLID GOLD GENTLEMEN’S CLUB, a
Florida Limited Liability Company; and 1350 FOOD & BEVERAGE, LLC d/b/a, SOLID
GOLD GENTLEMEN’S CLUB, are involved, presumably based on the similarity of their
fictitious names.

12. This is not a valid basis to substantiate the allegations against the remaining corporate and
PETER, the individual Defendant

13. At no time did any other Defendant, other than BEE LINE ENTERTAINMENT PARTNERS,
LLC, a Florida Limited Liability Company or 1350 FOOD & BEVERAGE, LLC, a Florida
Limited Liability Company, have any association with decisions relating to the subject
property’s procedures, policies, payroll, hiring, and/or management of day to day operations

such as those detailed in the Complaint.
Case 0:20-cv-60198-AMC Document 47 Entered on FLSD Docket 06/17/2020 Page 5 of 10

14. Asa result, there are no factors to support this premature effort to “pierce the corporate veil,”

and to name PETER as an individual Defendant is simply improper.

15. Therefore, Defendants herein respectfully move this Court to dismiss the Complaint in its entirety
against DEFENDANTS HEREIN, M.J. PETER & ASSOC., INC., a Florida corporation; M.J.
PETER CLUB MANAGEMENT, INC., a Florida corporation; MRG OF SOUTH FLORIDA,
INC. d/b/a SOLID GOLD GENTLEMEN’S CLUB, a Florida Limited Liability Company, and
MICHAEL J PETER, as Plaintiff fails to state a cause of action against these unrelated corporate

entities and individual Defendant.

Il. ARGUMENT AND AUTHORITY FOR GRANTING THE
MOTION TO DISMISS

A. NO NEXUS EXISTS TO CREATE LIABILITY TO M.J. PETER & ASSOC., INC., A
FLORIDA CORPORATION; M.J. PETER CLUB MANAGEMENT, INC., A FLORIDA
CORPORATION; MRG OF SOUTH FLORIDA, INC. D/B/A SOLID GOLD
GENTLEMEN’S CLUB

Rule 12(b)(6), Federal Rules of Civil Procedure, provides that a defendant may file a
motion to dismiss against a plaintiffs complaint for “failure to state a claim upon which relief can
be granted.” A joint employment relationship exists "where a single individual stands in the
relation of an employee to two or more persons at the same time." Quezada v. Sante Shipping
Lines, Inc., Case No. 11-23246-Civ-ZLOCH/TORRES, *]2-13 (S.D. Fla. 2013) citing Gonzalez-
Sanchez v. Int'l Paper Co., 346 F.3d 1017, 1020 (11th Cir. 2003). Plaintiffs alleged there is a joint
employer relationship, without the support or substantiation of a contract, employment agreement
or public records showing some nexus between DEFENDANTS HEREIN and BEE LINE
ENTERTAINMENT PARTNERS, LLC d/b/a SOLID GOLD GENTLEMEN’S CLUB, a Florida

Limited Liability Company or 1350 FOOD & BEVERAGE, LLC d/b/a SOLID GOLD
Case 0:20-cv-60198-AMC Document 47 Entered on FLSD Docket 06/17/2020 Page 6 of 10

GENTLEMEN’S CLUB, a Florida Limited Liability Company. DEFENDANTS have attached
corporate records, see Exhibit “A,” which are available publicly, on www.sunbiz.org.

“Under the FLSA, ‘a worker can be economically dependent on, and thus jointly employed
by, more than one entity at the same time.’” Id. citing Gonzalez-Sanchez v. Int'l Paper Co., 346
F.3d 1017, 1021 (11th Cir. 2003). In determining whether a joint employment relationship exists
courts consider the following factors: (1) the nature and degree of the putative employer's control
of the workers; (2) the degree of supervision, direct or indirect, of the work; (3) the right, directly
or indirectly, to hire, fire or modify the worker's employment conditions; (4) the power to
determine the worker's pay rates or methods of payment; (5) the preparation of payroll and
payment of worker's wages; (6) the ownership of the facilities where the work occurs; (7) whether
the worker performed a line job integral to the end product; and (8) the relative investment in
equipment and facilities. /d. citing Antenor v. D&S Farms, 88 F.3d 925, 932 (11th Cir. 1996).

DEFEDNANTS HEREIN do meet any of the factors assesses by the court in making a
joint employer relationship analysis. DEFENDANTS HEREIN maintain no control, no ownership
nor any possession of the property alleged in the operative Complaint. Additionally,
DEFENDANTS HEREIN provided no supervision, directly or indirectly, they did not create or
enforce any policies or procedures. DEFENDANTS HEREIN had absolutely no ability and no
discretion as to what individuals would be hired, fired, or retained to perform inside the club and
DEFENDANTS HEREIN did have any power or responsibility to modify status of employment
or any conditions of the Club. DEFENDANTS HEREIN had no control, responsibility or power
in determining any aspect of the Club, including but not limited to payroll, wages, hours,
scheduling, method of payment or preparation of pay. DEFENDANTS HEREIN additionally have

no ownership or interest in ownership in the subject property. PLAINTIFF did not perform or
Case 0:20-cv-60198-AMC Document 47 Entered on FLSD Docket 06/17/2020 Page 7 of 10

“work,” in any way that was connected to DEFENDANTS HEREIN, or do anything integral to
the end product for DEFENDANTS HEREIN; and DEFENDANTS HEREIN have no relative
investment in equipment and facilities, or any connection to, the SOLID GOLD in Pompano Beach

To make these determinations, the Court must ‘look beyond formalistic corporate
separation to the actual pragmatic operation and control, whether unified or, instead, separate as
to each unit.” Jd citing Cornell v. CF Ctr., LLC, 410 F. App'x 265, 267 (11th Cir. 2001) (quoting
Donovan v. Grim Hotel Co., 747 F.2d 966, 970 (Sth Cir. 1984)). “The relevant inquiry for the
Court, then, is a flexible one, but the Court must find the evidence demonstrates that the two
businesses at issue (1) performed related activities, (2) through a unified operation or common
control, and (3) for a common business purpose.” Jd. See, e.g., Donovan v. Easton Land & Dev.,
Inc., 723 F.2d 1549, 1551-53 (11th Cir. 1984). There is no evidence provided, nor any evidence in
existence to show a nexus between these entities, performing related activities. DEFENDANTS
HEREIN are independent entities which have no connection to the operations and management of
BEE LINE ENTERTAINMENT PARTNERS, LLC d/b/a SOLID GOLD GENTLEMEN’S
CLUB, a Florida Limited Liability Company or 1350 FOOD & BEVERAGE, LLC d/b/a SOLID
GOLD GENTLEMEN’S CLUB, a Florida Limited Liability Company. DEFENDANTS HEREIN
have no financial interest, no common control or directive of BEE LINE ENTERTAINMENT
PARTNERS, LLC d/b/a SOLID GOLD GENTLEMEN’S CLUB, a Florida Limited Liability
Company or 1350 FOOD & BEVERAGE, LLC d/b/a SOLID GOLD GENTLEMEN’S CLUB, a
Florida Limited Liability Company.

B. MICHAEL J. PETER HAS NO CONNECTON WITH THE DAY TO DAY

OPERATIONS OF SOLID GOLD IN POMPANO BEACH AND THEREFORE CANNOT
BE HELD PERSONALLY LIABLE
Case 0:20-cv-60198-AMC Document 47 Entered on FLSD Docket 06/17/2020 Page 8 of 10

Rule 12(b)(6), Federal Rules of Civil Procedure, provides that a defendant may file a
motion to dismiss against a plaintiff's complaint for “failure to state a claim upon which relief can
be granted.” In Kimmons v. Fertilizer, Inc. 844 F.Supp. 738, 739, (M.D. Fla. 1994), this Court held
that an officer of a corporation would not be held personally liable for an “accident” if he did not
personally participate in the events giving rise to the accident, had no knowledge of the working
conditions surrounding the accident, and was not present at the facilities at the time. See Jd ;
Orlovsky v. Solid Surf, Inc., 405 So.2d 1363 (Fla. 4th DCA 1981)(holding that a corporate officer
“does not incur personal liability for his torts merely by reason of his official character; he is not
liable for torts by and for the corporation unless he has participated in the wrong”); Id at
740; Touristmart of America, Inc. v. Gonzalez,498 So.2d 469 (Fla. 3d DCA 1986); Mannish vy.
Lacayo, 496 So.2d 242 (Fla. 3d DCA 1986) See also McElveen v. Peeler, 544 So.2d 270 (Fla. Ist
DCA 1989) (finding personal participation in a tortious act to be a prerequisite for imposing
liability upon individual corporate officers and rejecting liability based solely on general
administrative responsibility). Kimmons, 844 F. Supp. at 740.

Plaintiffs incorrectly named PETER as an individual Defendant because there is no
independent basis to include him as a Defendant. PETER simply cannot be shown to have
independently acted in any way actionable by the Plaintiff not already subsumed into the action
against the Corporate Defendants that have already filed an Answer in this action, thus PETER
cannot be held personally liable for the allegations in this Complaint.

“As we have previously stated, whether an individual fits that definition does not depend
on technical or isolated factors but rather on the circumstances of the whole activity.” Lamonica
y. Safe Hurricane Shutters, Inc., 711 F.3d 1299, 1310 (11th Cir. 2013). See also Alvarez Perez v.

Sanford—Orlando Kennel Club, Inc., 515 F.3d 1150, 1160 (11th Cir.2008) (quoting Hodgson v.
Case 0:20-cv-60198-AMC Document 47 Entered on FLSD Docket 06/17/2020 Page 9 of 10

Griffin & Brand of McAllen, Inc., 471 F.2d 235, 237 (Sth Cir.1973)) (internal quotation marks
omitted).

“In the typical case, a corporation's officers will exercise more operational control than its
directors and therefore be more susceptible to personal liability. However, usual corporate roles
are not always observed, and some directors may assume more operational control than some
officers. Therefore, a supervisor's title does not in itself establish or preclude his or her liability
under the FLSA, and the district court was correct in refusing to instruct the jury to the contrary.”
Id. In this action, PETER has never assume more operational control than some officers, or anyone
in management. As a result, PETER has no actionable connection with the operations of BEE
LINE ENTERTAINMENT PARTNERS, a Florida Limited Liability Company or 1350 FOOD &
BEVERAGE, LLC, a Florida Limited Liability Company. As a result, PETER cannot be held
personally liable, as he possesses no nexus required to determine liability, and should be dismissed
firm this action.

CONCLUSION AND REQUEST FOR RELIEF

For the foregoing reasons, Defendants, M.J. PETER & ASSOC., INC., a Florida
corporation; M.J. PETER CLUB MANAGEMENT, INC., a Florida corporation; MRG OF
SOUTH FLORIDA, INC. d/b/a SOLID GOLD GENTLEMEN’S CLUB, a Florida Limited
Liability Company and MICHAEL J PETER, respectfully move this Court for an Order dismissing

the Complaint against them, and for such other relief as the Court deems just and reasonable.

Dated: June 17, 2020 Respectfully Submitted,

 

/s/Luke Lirot

Luke Lirot, Esq.

Florida Bar Number 714836
LUKE CHARLES LIROT, P.A.
2240 Belleair Road, Suite 190
Clearwater, Florida 33764
Case 0:20-cv-60198-AMC Document 47 Entered on FLSD Docket 06/17/2020 Page 10 of 10

Telephone: (727) 536-2100

Facsimile: (727) 536-2110

Attorney for the Defendants
luke2@lirotlaw.com (primary e-mail)
sean@lirotlaw.com (secondary e-mail)
krista@lirotlaw.com (secondary e-mail)

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on June 17, 2020, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to all

parties in this case.

/s/Luke Lirot
Luke Lirot, Esquire
Florida Bar Number 714836

10
